DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered. 
Claim Objections
Claim 4 is objected to because of the following informalities:  Applicant may wish to remove “when” from line 2.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rickman (GB 1479450).
Rickman discloses and shows an apparatus comprising: 
when a YZ plane in a three-dimensional orthogonal coordinate system is designated as a reference plane, 
a rotation driving shaft (1) passing through Z = 0 and parallel to an X axis; 
a bridge member (5) coupled to the rotation driving shaft and parallel to a Y axis; 
a first member (4) having a disk shape and rotatably provided on a first end of the bridge member; and 
a second member (7) having a disk shape and rotatably provided on a second end of the bridge member, wherein 
the first member (4) has a rotation center provided on a YZ plane, 
the second member (7) has a rotation center provided on the YZ plane, and the rotation center of the second member and the rotation center of the first member are provided at equal distances from the rotation driving shaft, 
a rotation axis of the first member and a rotation axis of the second member each have an inclination angle relative to the Z axis, and 
rotary motion around the rotation driving shaft and rotary motion around the rotation axis of each of the first member and the second member are performed simultaneously.
Rickman does not specify an angle relative to the Z axis nor does Rickman disclose or show the rotation axes of the first and second members relative to the Y axis.  Because Rickman discloses an apparent propulsion with the rotation axes of the first and second members inclined relative to the Z axis, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the inclination of the first and second members relative to the Z axis for an inclination of the first and second members relative to the Y and Z axes to achieve the predictable result of propulsion.
Regarding claim 5, Rickman shows the rotation center of the first member is provided on the YZ plane passing through Z=0, and, the rotation center of the second member is provided on the YZ plane passing through Z=0 (In Fig. 3, Y axis is horizontal, Z axis is vertical and X axis comes out of the page).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658